                                1   LECLAIR RYAN, LLP
                                    William D. Janicki (CA SBN 215960)
                                2   W. Christopher Dalton (CA SBN 267697)
                                    400 Capitol Mall, Suite 1500
                                3   Sacramento, CA 95814
                                    T: 916.246.1140
                                4   F: 916.246.1155
                                    William.Janicki@leclairryan.com
                                5   Chris.Dalton@leclairryan.com

                                6   William R. Black (CSBN 134048)
                                    William.Black@mdhelicopters.com
                                7   MD Helicopters, Inc.
                                8   4555 East McDowell Road
                                    Mesa, Arizona 85215
                                9   T: 480-346-6410
                                    F: 480-346-6815
                               10
                               11   Attorneys for Plaintiff MD Helicopters, Inc.
                               12
                               13                               UNITED STATES DISTRICT COURT
400 CAPITOL MALL, SUITE 1500

  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814




                               14                             EASTERN DISTRICT OF CALIFORNIA
     LECLAIRRYAN, LLP




                               15
                               16 MD HELICOPTERS, INC.,                            Case No. 2:16-cv-02249-TLN-AC
                               17                        Plaintiff,                ORDER GRANTING MD HELICOPTERS,
                                                                                   INC.’S EX PARTE APPLICATION TO
                               18         vs.                                      EXCEED PAGE LIMITATION OF REPLY
                                                                                   BRIEF IN SUPPORT OF MOTION FOR
                               19 AEROMETALS, INC.,                                LEAVE TO FILE REVISED FIRST
                                                                                   AMENDED COMPLAINT.
                               20                        Defendant.
                                                                                   (Fed. R. Civ. P. 15(a))
                               21
                                                                                   Date:         February 7, 2019
                               22                                                  Time:         2:00 p.m.
                                                                                   Ctrm.:        2, 15th Floor
                               23                                                  Judge:        Hon. Troy L. Nunley
                               24
                               25
                               26
                               27
                               28
                                        ORDER GRANTING MD HELICOPTERS, INC.’S EX PARTE APPLICATION TO EXCEED PAGE
                                       LIMITATION OF REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE REVISED FIRST
                                                                    AMENDED COMPLAINT.
                                1         The Court has reviewed Plaintiff MD Helicopters, Inc.’s (“MDHI”) Ex Parte Application

                                2 Requesting to Exceed the Page Limitation of its Reply in Support of its Motion for Leave to File

                                3 Revised First Amended Complaint against Aerometals, Inc. and Rex Kamphefner; the Motion

                                4 and Opposition Briefs; as well as the presently filed twelve-page Reply Brief. For good cause

                                5 appearing, the Court hereby grants MDHI’s Application as follows:

                                6         The pages limits for Plaintiff MDHI’s Reply in Support of its Motion for Leave to File

                                7 Revised First Amended Complaint may be extended to twelve (12) pages.

                                8         IT IS SO ORDERED.

                                9
                               10 Dated: February 4, 2019

                               11

                               12
400 CAPITOL MALL, SUITE 1500




                               13
  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814




                                                                 Troy L. Nunley
     LECLAIRRYAN, LLP




                               14                                United States District Judge

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28
                                                                                  1
                                        ORDER GRANTING MD HELICOPTERS, INC.’S EX PARTE APPLICATION TO EXCEED PAGE
                                       LIMITATION OF REPLY BRIEF IN SUPPORT OF MOTION FOR LEAVE TO FILE REVISED FIRST
                                                                    AMENDED COMPLAINT.
                                1                                    CERTIFICATE OF SERVICE

                                2            I declare that:
                                3           I am a citizen of the United States, employed in the County of Sacramento, California, over
                                     the age of eighteen years, and not a party to the within cause. My business address is 400 Capitol
                                4    Mall, Suite 1500, Sacramento, California 95814. On this date, I served the within:
                                5
                                    [PROPOSED] ORDER GRANTING MD HELICOPTERS, INC.’S EX PARTE
                                6 APPLICATION TO EXCEED PAGE LIMITATION OF REPLY BRIEF IN SUPPORT
                                    OF MOTION FOR LEAVE TO FILE REVISED FIRST AMENDED COMPLAINT.
                                7
                                8 NAMES AND ADDRESSES OF PARTIES SERVED:
                                9 Attorneys for Defendant AEROMETALS INC.
                                    ROGERS JOSEPH O’DONNELL
                               10 Robert S. Metzger (State Bar No. 81294)
                                    Merri A. Baldwin (State Bar No. 141957)
                               11 Joshua M. Deitz (State Bar No. 267454)
                                    311 California Street
                               12 San Francisco, California 94104
                                    Telephone: 415.956.2828
                               13 Facsimile: 415.956.6457
400 CAPITOL MALL, SUITE 1500




                                    rmetzger@rjo.com
  TELEPHONE: 916-246-1140
  FACSIMILE: 916-246-1155
   SACRAMENTO, CA 95814




                               14 mbaldwin@rjo.com
     LECLAIRRYAN, LLP




                                    jdeitz@rjo.com
                               15
                               16 Stephen L. Bacon
                                    Rogers, Joseph, O’Donnell
                               17 875 15th Street NW, Suite 725
                                    Washington, D.C. 20005
                               18 Telephone: 202.777.8956
                                    Facsimile: 202.347.8429
                               19 sbacon@rjo.com
                               20 _X__       (VIA ECF) I caused the aforementioned document(s) to be transmitted by the
                               21 Electronic Court Filing, the persons registered for electronic service as noted on the service list
                                    above.
                               22
                               23           I declare under penalty of perjury under the laws of the United States of America and the
                                    State of California that the foregoing is true and correct.
                               24
                                                     Executed on January 30, 2019, at Sacramento, California.
                               25
                               26
                               27                                                    Maria Wilson
                               28
